Citation Nr: 0418777	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-15 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to status as a veteran for the purpose 
of establishing eligibility for Department of Veterans 
Affairs (VA) disability benefits.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The appellant in this matter seeks recognition as a 
"veteran" for purposes of receiving VA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which determined that the appellant had no active 
military service or veteran status, and therefore, was not 
eligible for VA benefits.  The appellant subsequently 
perfected this appeal.

A RO hearing was held in May 2003 and a central office 
hearing before the undersigned was held in March 2004.  
Transcripts of both hearings are associated with the claims 
folder.  

The veteran submitted additional evidence at the time of the 
Board hearing, along with a waiver of RO jurisdiction.  


FINDINGS OF FACT

1.  The appellant filed a claim for VA compensation or 
pension benefits in July 1976, which was denied by letters 
dated in August 1976 and March 1977, essentially based on 
findings that the appellant did not have any active military 
service and was not considered a veteran.  The appellant did 
not appeal these decisions within one year of being notified.  

2.  Evidence received since March 1977, to the extent it is 
not cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim for eligibility for VA benefits (i.e. evidence of 
active military service), and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1977 decision, which denied eligibility for VA 
benefits, is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1976) (currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003)).

2.  New and material evidence has not been submitted since 
the final March 1977 decision and the appellant's claim for 
eligibility for VA benefits is not reopened.  38 U.S.C.A. §§ 
5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

The appellant contends that he is entitled to VA compensation 
benefits.  He reports that he was inducted (sworn in) on 
February 5, 1957, and was subsequently involved in a motor 
vehicle accident on his way to Atlanta for a physical 
examination prior to entering active duty.  The appellant 
believes he meets the basic eligibility criteria for the 
receipt of VA benefits and should be considered a 
"veteran."  The appellant has clearly been advised that he 
is not eligible for benefits because there is no evidence of 
active military service, but has not been specifically 
advised of the evidence that he is responsible for providing 
and of the evidence that VA will attempt to obtain.  The RO 
has also assisted the appellant by asking him to submit 
evidence of active service and in connection with his 
original claim and subsequent attempts to reopen, by trying 
to obtain verification of active service from the service 
department.

VA's Office of General Counsel (GC) recently stated "section 
5103(a) does not require VCAA notice where an undisputed fact 
or set of facts render the claimant ineligible for the 
benefit sought."  VAOPGCPREC 5-2004 (June 23, 2004).  
Examples of such claims include a claim for pension based on 
wartime service by a veteran whose DD-214 does not show 
wartime service; a claim by a veteran's brother seeking 
dependency and indemnity compensation; and a claim for Medal 
of Honor pension where the veteran is not entered on the 
Medal of Honor roll.  In those cases, there is no possibility 
that additional notice or evidence could serve to 
substantiate the claim because undisputed facts render the 
claimant ineligible for the benefit sought.  Id.  

GC also held that under 38 U.S.C. § 5103A, VA is not required 
to assist a claimant in developing evidence where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  Id.  

As discussed in further detail below, the appellant has been 
unable to provide any information regarding his 
organizational unit or date of discharge and has been unable 
to supply evidence of active service, such as a DD-214 or 
Certificate of Discharge.  Further, given the information 
provided, the National Personnel Records Center (NPRC) has 
been unable to verify any period of active service.  Thus, 
the undisputed facts indicate the appellant does not meet the 
eligibility requirements for veteran's benefits and 
consequently, further notice or assistance pursuant to the 
VCAA is not required.  

Basic Eligibility for Veterans Benefits

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active service and who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

The term "veteran" is defined by law as a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§ 3.1(d) (2003).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.6 (2003).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department (a copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody); (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of the VA, the document is 
genuine and information contained in it is accurate.  
38 C.F.R. § 3.203(a) (2003).  Where the appellant does not 
meet the requirements of 38 C.F.R. § 3.203, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c) (2003).

VA is prohibited from finding, on any basis other than a 
service department document, which the VA believes to be 
authentic and accurate, or a service department verification 
that a particular individual served in the United States 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

New and Material Evidence

In the December 2002 decision, the RO determined that the 
appellant did not have active military service or veteran 
status and therefore, was not eligible for VA benefits.  The 
RO did not consider whether new and material evidence had 
been submitted to reopen the appellant's claim.  As explained 
below, there are prior final decisions in this case regarding 
the veteran's eligibility for benefits.  It is an initial 
requirement of the Board to ascertain whether new and 
material evidence has been presented and the Board is 
required to consider the issue of finality prior to any 
consideration on the merits.  See 38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); see D'Amico v. West 209 F.3d 1322 (Fed. 
Cir. 2000) (claim denied on the basis that the claimant had 
no qualifying service was subject to reopening in accordance 
with 38 U.S.C.A. § 5108 if new and material evidence was 
submitted); see Barnett v. Brown, 8 Vet. App. 1 (1995).  
Consequently, the Board has recharacterized the issue to 
consider whether new and material evidence has been 
submitted.  

The veteran was not prejudiced by the RO's de novo review, as 
it actually accorded him a broader scope of review than was 
warranted.  The veteran also is not prejudiced by the Board's 
recharacterization, because the evidence needed to reopen his 
claim (evidence of active military service) is essentially 
the same as the evidence needed to substantiate his claim for 
eligibility for VA benefits.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In July 1976, the appellant submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  Letter 
dated in August 1976 advised the appellant that he was not 
considered a veteran and his claim was denied.  A subsequent 
letter also dated in August 1976 requested evidence from the 
appellant showing that he had been discharged from service.  
A congressional inquiry was received in January 1977 and in 
March 1977, the RO again requested information from the 
appellant.  Additional evidence was received and letter dated 
in March 1977 further advised the appellant that his claim 
was denied.  The appellant did not appeal these decisions 
within one year of being notified and they are final.  See 
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1976) (currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003)).

The regulation regarding new and material evidence was 
recently amended.  See 38 C.F.R. § 3.156(a) (2003).  Under 
this provision, a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

This amendment applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  This 
appeal stems from a claim for benefits received in November 
2001 and therefore, the amended regulation applies.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the March 1977 decision, the claims folder 
contained the following pertinent evidence: an application 
for compensation or pension received in July 1976; report of 
accidental injury; a January 1977 report of contact; a 
February 1977 report of contact; and private medical records.

The appellant's initial application for compensation 
indicates that he entered active service (Army) on February 
5, 1957 in Macon, Georgia.  No separation date was provided.  
A note attached to the application indicates the appellant 
was in an accident on the day of induction while en route to 
his physical examination.  

The July 1976 report of accidental injury submitted by the 
appellant indicates that he was involved in an accident on 
February 5, 1957.  He indicated that he was sworn in and was 
in transit to Atlanta with the Army recruiting sergeant in a 
government vehicle for a physical examination prior to 
entering duty.  He indicated that five military people from 
Ft. Benning flew to Macon to investigate and refused to let 
the local police take jurisdiction because it was a military 
matter.  He reported he was treated at Macon City Hospital on 
the day of the accident and transferred to Central State 
Hospital the following day.

The January 1977 report of contact with the NPRC indicates 
that a thorough search turned up no records on the appellant.  
A February 1977 response from the NPRC indicates that no 
medical records were found pertaining to the appellant and 
included a General Services Administration (GSA) Form 1760.  
A February 1977 report of contact with the records section, 
Provost Martials Office in Ft. Benning indicates that records 
are only maintained for five years and then destroyed.  

Records received in March 1977 from a private hospital 
indicate that the appellant was admitted on February 23, 
1957.  History form completed with information supplied by 
the appellant's aunt indicates that the appellant was not a 
veteran.  Medical records include a diagnosis of 
schizophrenia.  

The Board acknowledges that the appellant attempted to reopen 
his claim on various occasions subsequent to the March 1977 
decision.  The veteran was repeatedly advised by letter that 
absent evidence of military service, his claim remained 
denied.  Because this case revolves around whether there are 
any service department records verifying that the appellant 
is a veteran, the Board will consider all evidence received 
since the March 1977 decision.  See 38 C.F.R. § 3.400(q)(2) 
(2003).

Various medical records, statements/testimony from the 
appellant, and congressional inquiries have been added to the 
claims folder since 1977.  To the extent this evidence is not 
cumulative or redundant of contentions already of record, it 
is considered new.  However, it is not considered material 
because it does not relate to an unestablished fact necessary 
to substantiate the appellant's claim for eligibility for VA 
benefits and does not raise a reasonable possibility of 
substantiating the claim.  The crucial question in this case 
is whether the appellant is a "veteran."  Thus, the only 
evidence that would aid the appellant in substantiating his 
claim is acceptable evidence verifying that he has a period 
of active military service.  See 38 C.F.R. § 3.203 (2003).  

A VA Form 3101 was sent to NPRC in April 1984 requesting 
verification of the appellant's claimed service and for 
unknown reasons, whether the appellant was a prisoner of war 
(POW).  Response received from NPRC in June 1984 indicates 
"all records, if any, in our custody regarding this subject 
were lost in the fire in July 1973."  

Another VA Form 3101 was sent to the NPRC in August 1984 
seeking of copy of appellant's DD-214 and again inquiring as 
to whether he was a POW.  Response received indicates that 
verification of branch of service and name used during 
service is needed.  It was also suggested that the appellant 
submit copies of any documents pertaining to his military 
service.  

In October 1984, another request was submitted to NPRC asking 
for all available information on appellant.  Additional 
information supplied by the appellant (GSA Forms 7284 and 
7160) was also included.  Regarding the units he served with 
during service, the appellant reported "none."  He 
identified his date and place of release from active duty as 
"unknown."  Response received in March 1985 indicates that 
better information was needed, such as organizational 
assignments, and date and place of release from active duty.  

On review, the appellant's attempt to reopen his claim does 
not include evidence that establishes that he is a 
"veteran" or raises a reasonable possibility of 
substantiating his claim for eligibility for VA benefits.  In 
the absence of such evidence, his claim may not be reopened 
and the benefits sought on appeal remain denied.


ORDER

The appeal to reopen a claim of entitlement to status as a 
veteran for the purpose of establishing eligibility for VA 
benefits is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



